AFFIRMED and Opinion Filed December 4, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01326-CR

                    CARLA JAURICE RAMSEY, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 2-19-0220

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Evans
      Appellant Carla Jaurice Ramsey appeals from the trial court’s judgment

convicting her of aggravated assault with a deadly weapon. In a sole issue, appellant

asserts that her thirty-year sentence constituted cruel and unusual punishment. We

affirm.

                                 BACKGROUND

      The indictment charged appellant with a first-degree felony of aggravated

assault on a family member with a deadly weapon and causing serious bodily injury.

At the plea hearing, the State advised appellant that the crime had a punishment
range of five to ninety-nine years, to life, in the Texas Department of Criminal

Justice, Institutional Division, and a fine not to exceed $10,000.        Appellant

acknowledged the punishment range, entered a plea of guilty before the trial court

and waived a jury trial.

      At the sentencing hearing, Brandon Rabeler, a trauma surgeon at Baylor

University Medical Center, testified that he treated Matthew Juarez who arrived with

stab wounds to the back and chest. Dr. Rabeler testified that “[t]he patient arrived,

stab wounds to the back and chest, basically right square in the middle of his

sternum, confused, agitated, a bit combative, and low blood pressure. All those

things tell me that he is probably nearing extremis or near death.” Dr. Rabeler

testified that Juarez had a lot of blood around his heart because the knife had gone

through the sternum, the bone, and then through the heart. Juarez required surgery

and Dr. Rabeler discovered a two to three centimeter wound through the right front

ventricle. Both the front and back were penetrated, so Dr. Rabeler had to repair the

back side as well.

      John Bivens, an officer with the Royce City Police Department, responded to

a dispatch call regarding a stabbing and located Juarez lying on his back in the

bathroom of his residence. Juarez was actively bleeding, had a stab wound in his

chest, and was conscious but breathing heavily and sweating profusely. Officer

Bivens testified that he had encountered appellant and Juarez before due to domestic

violence altercations.

                                        –2–
       Juarez testified that at the time of trial, he had been married to appellant for a

year. Juarez testified that appellant had stabbed him three times prior to the stabbing

in this case.

       Following the punishment hearing, the trial court sentenced appellant to thirty

years confinement in the Texas Department of Criminal Justice, Institutional

Division. Appellant then filed this appeal.

                                     ANALYSIS

       C.       Cruel and Unusual Punishment

       Appellant asserts her thirty-year sentence violates the prohibition against cruel

and unusual punishment in both the U.S. and Texas Constitutions.

                i)   Preservation of error

       Appellant concedes in her brief that “[a] defendant must normally timely

object on cruel and unusual punishment grounds to preserve error in a

disproportionate sentence claim on appeal.” Appellant asserts, however, that “this

requirement is not applicable in the present case because the parties tried the

punishment issue over a period of 3 days with multiple witnesses” and because the

cruel and unusual punishment prohibition in the U.S. and Texas Constitutions is a

“fundamental right not to be deemed forfeited by the preservation of error rules.”

We disagree.

       As an initial matter, for error to be preserved, the record must show appellant

made a timely request, objection, or motion. See TEX. R. APP. P. 33.1(a)(1).

                                          –3–
Constitutional rights, including the right to be free from cruel and unusual

punishment, may be waived. Castaneda v. State, 135 S.W.3d 719, 723 (Tex. App.

—Dallas 2003, no pet.). In Castaneda, the trial court concluded that appellant had

failed to preserve the issue for review because he failed to object to the sentence as

violating his constitutional rights at either the announcement of sentence or by post-

trial motion. Id. Similarly, in this case, appellant failed to make an objection at either

the time of sentencing or by post-trial motion. We further note that appellant fails

to cite any case law in support of her assertion, nor have we located any, that she is

exempt from timely objection because the punishment hearing took place over three

days. For all these reasons, appellant has failed to preserve this issue for appeal.

             ii)    Sentence fell within the statutory range

      Notwithstanding appellant’s failure to preserve error, however, her argument

fails. Appellant was charged with aggravated assault with a deadly weapon, a first-

degree felony. See TEX. PENAL CODE § 22.02(a),(b). The penal code provides that

an individual who is adjudged guilty of a first-degree felony “shall be punished by

imprisonment in the Texas Department of Criminal Justice for life or for any term

of not more than 99 years or less than 5 years.” Id. at § 12.32(a). Generally,

punishment assessed within the statutory range is not unconstitutionally cruel and

unusual. Castaneda v. State, 135 S.W.3d at 723; Ajisebutu v. State, 236 S.W.3d 309,

314 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (“Generally, a sentence within

the statutory range of punishment for an offense will not be held cruel or unusual

                                          –4–
under the Constitution of either Texas or the United States.”). Although appellant’s

sentence was well within the statutory range, he argues that the “issue of

disproportionality remains viable in this particular case.” In regard to the concept

of disproportionality, the Texas Court of Criminal Appeals has instructed as follows:

      An allegation of disproportionate punishment is a valid legal claim.
      The concept of proportionality is embodied in the Constitution’s ban on
      cruel and unusual punishment and requires that punishment be
      graduated and proportioned to the offense. But, this is a narrow
      principle that does not require strict proportionality between the crime
      and the sentence. Rather, it forbids only extreme sentences that are
      “grossly disproportionate” to the crime. While the United States
      Supreme Court has acknowledged the lack of clarity in its precedent
      regarding what factors may indicate gross disproportionality, it has
      nevertheless emphasized that a sentence is grossly disproportionate to
      the crime only in the exceedingly rare or extreme case. Moreover, this
      Court has traditionally held that punishment assessed within the
      statutory limits, including punishment enhanced pursuant to a habitual-
      offender statute, is not excessive, cruel, or unusual.

State v. Simpson, 488 S.W.3d 318, 322–23 (Tex. Crim. App. 2016) (internal citations

omitted).   To determine whether a sentence for a term of years is grossly

disproportionate for a particular defendant’s crime, a court must judge the severity

of the sentence in light of the harm caused or threatened to the victim, the culpability

of the offender, and the offender’s prior adjudicated and unadjudicated offenses. Id.

at 323. In the rare case in which this threshold comparison leads to an inference of

gross disproportionality, the court should then compare the defendant’s sentence

with the sentences received by other offenders in the same jurisdiction and with the

sentences imposed for the same crime in other jurisdictions. Id.


                                          –5–
       Here, appellant was sentenced to eighteen months longer than one-quarter of

the maximum statutory range1 and he does not direct us to evidence or similar cases

for comparative evaluation. Further, we note that the record supports the severity of

the degree of harm appellant inflicted on Juarez: stabbing him through his heart

almost causing his death. Thus, even if appellant had preserved error, we cannot

conclude that appellant’s sentence is grossly disproportionate to her crime. For all

of these reasons, we overrule appellant’s sole issue.

                                         CONCLUSION

       We resolve appellant’s issues against her and affirm the trial court’s judgment.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
191326F.U05




   1
    The midpoint between 5 and 99 years is 52 years; the midpoint between 5 and 52 years is 28 ½ years.
Appellant was sentenced to 30 years.
                                                 –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CARLA JAURICE RAMSEY,                        On Appeal from the 439th Judicial
Appellant                                    District Court, Rockwall County,
                                             Texas
No. 05-19-01326-CR          V.               Trial Court Cause No. 2-19-0220.
                                             Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                 Justices Myers and Nowell
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 4, 2020.




                                       –7–